UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2050


NICOLLE L. CONYERS,

                Plaintiff - Appellant,

          v.

VIRGINIA HOUSING DEVELOPMENT AUTHORITY; BARBARA BLANKENSHIP;
CHRIS CAVANAUGH; MARK MCBRIDE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:15-cv-00297-HEH)


Submitted:   January 14, 2016             Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicolle Conyers, Appellant Pro Se.         Emily Rebecca Gantt,
MCGUIREWOODS,   LLP,    Norfolk,   Virginia,    Summer  Speight,
MCGUIREWOODS, LLP, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nicolle     Conyers      appeals       the    district          court’s        order

dismissing her civil complaint.               We have reviewed the record and

find   no   reversible        error.      Accordingly,          we    affirm    for     the

reasons stated by the district court.                Conyers v. Va. Hous. Dev.

Auth.,   No.     3:15-cv-00297-HEH        (E.D.     Va.   Aug.        11,    2015).      We

dispense    with       oral    argument    because        the        facts    and     legal

contentions      are   adequately      presented     in    the       materials      before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                          2